The Honorable Billi Fletcher State Representative 403 West Palm Street Lonoke, Arkansas 72086-3445
Dear Representative Fletcher:
This is in response to your request, on behalf of the City of England, for an opinion concerning whether a municipal police department may suspend a person's driver's license if he or she is in violation of the "Arkansas Hot Check Law," codified at A.C.A. §§ 5-37-301 to -306. In my opinion, the answer to your question is "no." I have found no statutory authority that would permit a municipal police department to suspend a person's driver's license. Generally, only a court and the Office of Driver Services of the Department of Finance and Administration are authorized to suspend a person's driver's license. See generally A.C.A. § 5-54-125, § 5-65-104, § 16-13-708, § 27-16-901 et seq., and §27-50-306.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Warren T. Readnour.
Sincerely,
WINSTON BRYANT Attorney General
WB:WTR/cyh